DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9, 11, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauer et al. (US Patent No.: 10038355).
For claim 1, Brauer et al. disclose the claimed invention comprising: a rotor shaft (reference numeral 14) comprising an internal channel (reference numeral 40, see figure 1); a rotor core (reference numeral 18) disposed adjacent to the rotor shaft (reference numeral 14, see figure 1); and end windings (see column 5, lines 41-55) disposed adjacent to an end of the rotor shaft (reference numeral 14) and an end of the rotor core (reference numeral 18, see figure 1); wherein the rotor shaft comprises a passage (reference numerals 42, 46, 44) passing through a wall of the rotor shaft (reference numeral 14) adjacent to the end thereof, thereby forming a path by which a cooling fluid passes from the internal channel (reference numeral 40) of the rotor shaft (reference numeral 14) to the end of the rotor core (reference numeral 18) and the end windings when the rotor shaft and rotor core are rotated/rotating (see figure 1).  
For claim 3, Brauer et al. disclose the passage (reference numerals 42, 46, 44) being aligned perpendicular to one or more of the rotor shaft (reference numeral 14) and a rotor axis (on which the shaft 14 is rotating) such that the cooling fluid passes from the internal channel (reference numeral 40) of the rotor shaft (reference numeral 14) to the end windings (see column 5, lines 41-55) when the rotor shaft and rotor core are rotated/rotating (see figure 1).  
For claim 5, Brauer et al. disclose the rotor shaft (reference numeral 14) comprising a plurality of radially-arranged passages (reference numerals 42, 44) passing through the wall of the rotor shaft (reference numeral 14) at the end thereof (see figure 1).  
For claim 7, Brauer et al. disclose the claimed invention comprising: a rotor/stator assembly (see figure 1), comprising: a rotor shaft (reference numeral 14) comprising an internal channel (reference numeral 40, see figure 1); a rotor core (reference numeral 18) disposed adjacent to the rotor shaft (reference numeral 14, see figure 1); and end windings (see column 5, lines 41-55) disposed adjacent to an end of the rotor shaft (reference numeral 14) and an end of the rotor core (reference numeral 18, see figure 1); wherein the rotor shaft comprises a passage (reference numerals 42, 46, 44) passing through a wall of the rotor shaft (reference numeral 14) adjacent to the end thereof, thereby forming a path by which a cooling fluid passes from the internal channel (reference numeral 40) of the rotor shaft (reference numeral 14) to the end of the rotor core (reference numeral 18) and the end windings when the rotor shaft and rotor core are rotated/rotating (see figure 1).  
For claim 9, Brauer et al. disclose the passage (reference numerals 42, 46, 44) being aligned perpendicular to one or more of the rotor shaft (reference numeral 14) and a rotor axis (on which the shaft 14 is rotating) such that the cooling fluid passes from the internal channel (reference numeral 40) of the rotor shaft (reference numeral 14) to the end windings (see column 5, lines 41-55) when the rotor shaft and rotor core are rotated/rotating (see figure 1).  
For claim 11, Brauer et al. disclose the rotor shaft (reference numeral 14) comprising a plurality of radially-arranged passages (reference numerals 42, 44) passing through the wall of the rotor shaft (reference numeral 14) at the end thereof (see figure 1).  
For claim 15, Brauer et al. disclose the claimed invention comprising: providing a rotor shaft (reference numeral 14) comprising an internal channel (reference numeral 40, see figure 1); providing a rotor core (reference numeral 18) disposed adjacent to the rotor shaft (reference numeral 14, see figure 1); providing end windings (see column 5, lines 41-55) disposed adjacent to an end of the rotor shaft (reference numeral 14) and an end of the rotor core (reference numeral 18, see figure 1); and one or more of rotating the rotor shaft (reference numeral 14) and the rotor core and pumping a cooling fluid into the internal channel (reference numeral 40) of the rotor shaft (see figure 1); wherein the rotor shaft comprises a passage (reference numerals 42, 46, 44) passing through a wall of the rotor shaft (reference numeral 14) adjacent to the end thereof, thereby forming a path by which the cooling fluid passes from the internal channel (reference numeral 40) of the rotor shaft (reference numeral 14) to the end of the rotor core (reference numeral 18) and the end windings when the rotor shaft and rotor core are rotated/rotating (see figure 1).  
For claim 17, Brauer et al. disclose the passage (reference numerals 42, 46, 44) being aligned perpendicular to one or more of the rotor shaft (reference numeral 14) and a rotor axis (on which the shaft 14 is rotating) such that the cooling fluid passes from the internal channel (reference numeral 40) of the rotor shaft (reference numeral 14) to the end windings (see column 5, lines 41-55) when the rotor shaft and rotor core are rotated/rotating (see figure 1).  
For claim 19, Brauer et al. disclose the rotor shaft (reference numeral 14) comprising a plurality of radially-arranged passages (reference numerals 42, 44) passing through the wall of the rotor shaft (reference numeral 14) at the end thereof (see figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. as applied to claims 1, 7, and 15 above, and further in view of Kaiser et al. (US Patent Application Pub. No.: US 2013/0095232 A1).
For claim 2, Brauer et al. disclose the claimed invention except for the end windings comprising: a plurality of crown end windings disposed adjacent to the end of the rotor shaft comprising a first end of the rotor shaft and the end of the rotor core comprising a first end of the rotor core; and a plurality of weld end windings disposed adjacent to a second end of the rotor shaft and a second end of the rotor core opposite from the first end of the rotor shaft and the first end of the rotor core; wherein the passage comprises a first passage passing through the wall of the rotor shaft at the first end thereof, and the path comprises a first path by which the cooling fluid passes from the internal channel of the rotor shaft to the first end of the rotor core and the crown end windings when the rotor shaft and rotor core are rotated/rotating; and wherein the passage comprises a second passage passing through the wall of the rotor shaft at the second end thereof, and the path comprises a second path by which the cooling fluid passes from the internal channel of the rotor shaft to the second end of the rotor core and the weld end windings when the rotor shaft and rotor core are rotated/rotating.  Kaiser et al. disclose the end windings being crown end windings on one end and weld end windings on the other end (see paragraph [0015], and figure 2), which when applied to the end windings of Brauer et al. would disclose a plurality of crown end windings disposed adjacent to the end of the rotor shaft comprising a first end of the rotor shaft and the end of the rotor core comprising a first end of the rotor core; and a plurality of weld end windings disposed adjacent to a second end of the rotor shaft and a second end of the rotor core opposite from the first end of the rotor shaft and the first end of the rotor core, with Brauer et al. disclosing the first passage (reference numeral 42) and the second passage (reference numeral 44) for providing paths for cooling fluid passing to the end windings (see figure 1 of Brauer et al.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the crown end windings and the weld end windings of Kaiser et al. for the end windings of Brauer et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claims 8 and 16, Brauer et al. disclose the claimed invention except for the end windings comprising: a plurality of crown end windings disposed adjacent to a first end of the rotor shaft and a first end of the rotor core; and a plurality of weld end windings disposed adjacent to a second end of the rotor shaft and a second end of the rotor core; wherein the passage comprises a first passage passing through the wall of the rotor shaft at the first end thereof, and the path comprises a first path by which the cooling fluid passes from the internal channel of the rotor shaft to the first end of the rotor core and the crown end windings when the rotor shaft and rotor core are rotated/rotating; and wherein the passage comprises a second passage passing through the wall of the rotor shaft at the second end thereof, and the path comprises a second path by which the cooling fluid passes from the internal channel of the rotor shaft to the second end of the rotor core and the weld end windings when the rotor shaft and rotor core are rotated/rotating.  Kaiser et al. disclose the end windings being crown end windings on one end and weld end windings on the other end (see paragraph [0015], and figure 2), which when applied to the end windings of Brauer et al. would disclose a plurality of crown end windings disposed adjacent to a first end of the rotor shaft and a first end of the rotor core; and a plurality of weld end windings disposed adjacent to a second end of the rotor shaft and a second end of the rotor core, with Brauer et al. disclosing the first passage (reference numeral 42) and the second passage (reference numeral 44) for providing paths for cooling fluid passing to the end windings (see figure 1 of Brauer et al.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the crown end windings and the weld end windings of Kaiser et al. for the end windings of Brauer et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 4, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. as applied to claims 1, 7, and 15 above, and further in view of Garriga et al. (US Patent Application Pub. No.: US 2019/0207477 A1).
For claim 4, Brauer et al. disclose the passage (reference numeral 46) being aligned non-perpendicular to one or more of the rotor shaft (reference numeral 14) and a rotor axis such that the cooling fluid passes from the internal channel (reference numeral 40) of the rotor shaft to the end windings (see column 5, lines 41-55) when the rotor shaft and rotor core are rotated/rotating (see figure 1), but Brauer et al. however do not specifically disclose the cooling fluid also passing to a bearing disposed adjacent to the end of the rotor core for cooling and lubrication.  Having the fluid passing also to the bearing is a known skill as exhibited by Garriga et al. (reference numeral 10, see figure 1, and paragraph [0040]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluid passing to the bearing as disclosed by Garriga et al. for the cooling fluid of Brauer et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claims 10 and 18, Brauer et al. disclose the passage (reference numeral 46) being aligned non-perpendicular to one or more of the rotor shaft (reference numeral 14) and a rotor axis such that the cooling fluid passes from the internal channel (reference numeral 40) of the rotor shaft to the end windings (see column 5, lines 41-55) when the rotor shaft and rotor core are rotated/rotating (see figure 1), but Brauer et al. however do not specifically disclose the cooling fluid also passing to a bearing disposed adjacent to the end of the rotor core for cooling and lubrication.  Having the fluid passing also to the bearing is a known skill as exhibited by Garriga et al. (reference numeral 10, see figure 1, and paragraph [0040]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluid passing to the bearing as disclosed by Garriga et al. for the cooling fluid of Brauer et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 6, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. as applied to claims 1, 7, and 15 above, and further in view of Kirkley, Jr. et al. (US Patent No.: 8916997).
For claim 6, Brauer et al. disclose the claimed invention except for the passage comprising a first passage adjacent to a first end of the rotor shaft that has a relatively smaller cross-sectional diameter and a second passage adjacent to a second end of the rotor shaft that has a relatively larger cross-sectional diameter, thereby balancing cooling fluid flow through the first passage and the second passage when cooling fluid is pumped into the internal channel of the rotor shaft.  Having a particular cross-sectional diameter for the passage would merely involve adjusting the size of the passage which is a known skill as exhibited by Kirkley, Jr. et al. (see figure 39, reference numerals 952, 964), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular size for the passage as disclosed by Kirkley, Jr. et al. so that the first passage has a relatively smaller cross-sectional diameter and the second passage has a relatively larger cross-sectional diameter for Brauer et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claims 12 and 20, Brauer et al. disclose the claimed invention except for the passage comprising a first passage adjacent to a first end of the rotor shaft that has a relatively smaller cross-sectional diameter and a second passage adjacent to a second end of the rotor shaft that has a relatively larger cross-sectional diameter, thereby balancing cooling fluid flow through the first passage and the second passage when cooling fluid is pumped into the internal channel of the rotor shaft.  Having a particular cross-sectional diameter for the passage would merely involve adjusting the size of the passage which is a known skill as exhibited by Kirkley, Jr. et al. (see figure 39, reference numerals 952, 964), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular size for the passage as disclosed by Kirkley, Jr. et al. so that the first passage has a relatively smaller cross-sectional diameter and the second passage has a relatively larger cross-sectional diameter for Brauer et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. as applied to claim 7 above, and further in view of Gauthier et al. (US Patent No.: 9762106).
For claim 13, Brauer et al. disclose the claimed invention except for a heat exchanger, a pump, a filter, and a cooling fluid inlet tube coupled to the rotor shaft and the internal channel thereof.  Gauthier et al. disclose a heat exchanger (see column 5, lines 64-67), a pump (reference numerals 123, 701, see figures 1-7), a filter (reference numeral 613, figure 6), and a cooling fluid inlet tube (reference numeral 125, 703) coupled to the rotor shaft and the internal channel thereof (see figures 1-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a heat exchanger, a pump, a filter, and a cooling fluid inlet tube as disclosed by Gauthier et al. for the rotor of Brauer et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 14, Brauer et al. in view of Gauthier et al. disclose the claimed invention except for a cooling fluid sump coupled to the end windings end windings adapted to collect the cooling fluid from the end of the rotor shaft and the end of rotor core and recirculate the cooling fluid to the heat exchanger.  Gauthier et al. further disclose a reservoir (reference numeral 137, see figures 1-7), i.e. a cooling fluid sump, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling fluid sump as disclosed by Gauthier et al. for the windings of Brauer et al. in view of Gauthier et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling winding configurations: US 10587162 B2 (Yang; Bozhi et al.), US 10128705 B2 (Yang; Bozhi et al.), US 9917486 B2 (Kirkley, Jr.; Thomas E. et al.), US 8970074 B2 (Wagner; Jon et al.), US 8970075 B2 (Rippel; Wally E. et al.), US 8803380 B2 (Chamberlin; Bradley D. et al.), US 8421297 B2 (Stout; John et al.), US 7994668 B2 (Gerstler; William Dwight et al.), US 20150285263 A1 (Bucking; Michael).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834